Citation Nr: 0324178	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-19 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include organic heart disease claimed as 
secondary to tobacco use.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for a cardiovascular disability.  Service connection for 
anxiety was also denied at that time.  The veteran responded 
with a timely Notice of Disagreement, and subsequently 
perfected these issues for appeal to the Board.  In a May 
2000 rating decision, the Board found new and material 
evidence had been submitted on the issue of entitlement to 
service connection for a cardiovascular disability, and 
reopened that issue for consideration on the merits by the 
RO.  The RO continued the prior denial of service connection 
for a cardiovascular disability, and returned the claim to 
the Board.  

In its May 2000 decision and remand, the Board also 
determined that the veteran had, mostly recently in September 
1995, been previously and finally denied service connection 
for anxiety, and would have to submit new and material 
evidence in order to reopen this claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  This issue was 
thus remanded to the RO for consideration under 38 U.S.C.A. 
§ 5108 prior to adjudication by the Board.  The RO determined 
the veteran had not submitted new and material evidence, and 
declined to reopen his claim.  This issue was then returned 
to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent medical evidence of a nexus between the 
veteran's current cardiovascular disabilities and his in-
service tobacco use has not been presented.  

3.  Competent medical evidence of a cardiovascular disability 
that began during active military service or within a year 
thereafter has not been presented.  

4.  In a September 1995 rating decision, the RO denied the 
veteran's claim for service connection for anxiety and so 
informed the veteran by letter that same month; the veteran 
did not file a timely Notice of Disagreement regarding this 
decision.  

5.  The evidence submitted since the 1995 denial in support 
of the veteran's claim for service connection for anxiety 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of that claim.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
cardiovascular disability, claimed as secondary to tobacco 
use, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.304, 3.307, 
3.309 (2002).  

2.  The September 1995 RO decision which denied the veteran 
service connection for anxiety is final, and may only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).  

3.  Evidence submitted since the RO's 1995 decision is not 
new and material with respect to the claim for service 
connection for anxiety, and the claim for that benefit may 
not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and the RO's December 2002 letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  

The Board notes at the onset that the veteran's service 
medical records, except for his April 1958 service separation 
examination report, are unavailable, presumably lost in the 
1973 fire at the National Personnel Records Center.  In cases 
where the veteran's service medical records are, through no 
fault of his own, unavailable, a heightened duty exists to 
assist the veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (where the veteran's service 
medical records have been destroyed or lost, there is a duty 
to advise the veteran to obtain other forms of evidence).  In 
this case, the veteran has not alleged any in-service 
hospitalization or other medical treatment for cardiovascular 
and psychiatric disabilities.  Therefore, remand of his claim 
to the RO in order to contact other potential sources of 
military records is not warranted.  

The veteran has reported that he receives medical care at the 
VA medical center in Little Rock, AK, and these records were 
obtained.  Private medical records have been obtained from 
the Wynne Medical Clinic, the Heber Springs Clinic, and 
N.L.P., M.D.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

I. Service connection - Cardiovascular disease

The veteran seeks service connection for a cardiovascular 
disease, claimed as secondary to tobacco use.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  In addition, when certain 
statutorily-specified disabilities, such as arteriosclerotic 
heart disease, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

With respect to the appellant's specific contention that his 
cardiovascular disability arose from tobacco use in service, 
it must be observed that legislation enacted in 1998 
prohibits service connection for a disability first 
manifested after service (or after an applicable presumptive 
period) on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during service. 38 U.S.C.A. § 1103 (West 2002).  
Nevertheless, since this statute only applies to claims filed 
after June 9, 1998, and veteran's claim was filed in June 
1997, this claim must be considered under the law that 
existed prior to June 9, 1998, as it is more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (Jan 13, 1993).  At the same time, however, 
it should be noted that service connection could not be 
established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.  
Such a determination should take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran developed nicotine 
dependence, as a disease, during service, and that nicotine 
dependence was considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis could be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  

The cited May 1997 General Counsel opinion (19-97) provides 
that service connection may be awarded for a cardiovascular 
disability resulting from tobacco use, including post-service 
tobacco use, which was the result of nicotine dependence or 
addiction which was incurred in military service.  However, 
in a May 2000 Board decision, the veteran was denied service 
connection for nicotine dependence, and he did not appeal 
this Board decision.  Therefore, because service connection 
for nicotine dependence has already been denied, no basis 
exists upon which to award service connection for a 
cardiovascular disability secondary to nicotine dependence 
initially incurred during military service.  

In the present case, veteran has medically-verified diagnoses 
of arteriosclerotic heart disease, coronary artery disease, 
and a history of a prior myocardial infarction.  
Additionally, competent medical evidence has been presented 
indicating his various cardiovascular disabilities are the 
result of tobacco use.  Therefore, the question becomes 
whether the veteran's in-service tobacco use resulted in his 
current cardiovascular disabilities.  

According to the veteran's statements, he began smoking, or 
smoking regularly, during military service.  Following his 
service separation in 1958, he smoked 1+ packs per day until 
the present time.  He first experienced a cardiovascular 
disability in January 1971, when he suffered a myocardial 
infarction.  He was hospitalized at a private facility, and, 
following his release, he experienced repeated episodes of 
angina.  A September 1974 letter from N.L.P., M.D., the 
veteran's private physician, reveals that the veteran was 
advised to cease tobacco use.  He quit smoking in 1978, but 
resumed sometime thereafter.  In February 1984, he was 
briefly hospitalized for medical testing at a VA medical 
center, and coronary artery disease, arteriosclerotic heart 
disease, and chronic stable angina were confirmed.  At 
present, he continues to receive treatment for cardiovascular 
disabilities.  

The veteran's claim was submitted to a VA examiner in June 
2000 for a medical opinion regarding the cause of his 
cardiovascular disabilities.  The examiner examined the 
veteran, reviewed his medical history, and concurred with the 
prior diagnoses of arteriosclerotic heart disease, coronary 
artery disease, and angina.  The examiner also noted that the 
veteran "has been a smoker all of his adult life" and 
therefore "smoking likely contributed to the development of 
his arteriosclerotic heart disease."  The examiner was then 
asked specifically whether "it is at least as likely as not 
that any heart (disease) diagnosed is related to the 
claimant's military service."  In March 2003, the examiner 
responded with the following:

It is well establish that nicotine 
is a predisposing factor for the 
development of coronary artery 
disease and in this regard, it is at 
least as likely as not that his (the 
veteran's) cigarette smoking during 
the military service with 
continuation following service was 
responsible for the development of 
coronary artery disease in this 
veteran.

While the medical evidence clearly establishes a nexus 
between the veteran's tobacco use and the subsequent 
development of various cardiovascular disabilities, no 
competence evidence is of record showing that the veteran's 
in-service tobacco use, in and of itself, resulted in these 
disabilities.  The veteran was in the military for less than 
four years and was discharged in 1958.  He claims that he 
smoked during his time in service.  This period of smoking 
was followed by approximately 12 years of tobacco use before 
his January 1971 myocardial infarction, a period of smoking 
at least three times as long as his period of military 
service.  Thereafter, he continued to smoke until the present 
time, with one period of abstinence.

While the veteran's smoking during service is acknowledged by 
medical examiners and the Board, it is the smoking both 
during service and "with continuation following service" 
that has been causally linked to the subsequent development 
of heart.  Upon a specific request by VA, the medical 
examiner was unable to attribute the development of heart 
disease to the less than four years of smoking during service 
as opposed to the much longer postservice period of tobacco 
use.  The veteran himself contends that his in-service 
smoking alone resulted in his current cardiovascular 
disabilities, but as a layperson, his statements regarding 
medical etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has not presented medical evidence 
showing that it was his in-service tobacco use that caused 
his cardiovascular disabilities, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for a cardiovascular disability.  
Additionally, the medical evidence does not show, and the 
veteran does not suggest, that he initially incurred a 
cardiovascular disability during military service, or within 
a year thereafter.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


II. New and material evidence - Anxiety

The veteran seeks to reopen his claim for service connection 
for anxiety.  Service connection for anxiety was most 
recently denied in September 1995, when the RO found no 
evidence that the veteran's anxiety was incurred in or 
aggravated by military service.  The veteran did not appeal 
this decision in a timely fashion, and it became final.  
38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since the matters currently before the 
Board were initiated in June 2001, however, the pre-August 
29, 2001 definition of new and material evidence must be 
used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In June 1997, the veteran filed an application to reopen his 
claim for service connection for anxiety.  In support 
thereof, he submitted numerous VA medical treatment records 
for the periods from 1971 to the present, private medical 
treatment records from 1961 to the present, several lay 
statements from friends, and his own contentions.  For the 
reasons to be discussed below, the veteran has not submitted 
new and material evidence, and his claim for service 
connection for anxiety cannot be reopened.  

Considering first the veteran's VA medical treatment records, 
these records are essentially negative for any evidence of 
anxiety or any other psychiatric disability.  For this 
reason, this evidence is not material; that is, it has no 
direct and substantial bearing upon the specific matter under 
consideration.  

Private medical treatment records from the Wynne Medical 
Clinic have also been obtained.  These records reflect that 
in April 1966, the veteran reported being "depressed," and 
was placed on medication.  While this evidence is new, in 
that it was not of record at the time of the previous denial, 
it is not material, as it does not address the basis of the 
previous denial.  When the veteran's service connection claim 
for anxiety was denied by the RO in September 1995, the RO 
concluded that no evidence had been presented of anxiety 
which was either incurred in, or aggravated by, active 
military service.  Because these new records serve only to 
suggest the possibility of a psychiatric disability 8 years 
after the veteran's 1958 service separation, these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim; therefore, they are 
not material.  The proffered 1966 private medical notation 
neither suggests that the veteran's complaints of feeling 
"depressed" began prior to 1966, nor provides an actual 
diagnosis of a psychiatric disability.  Therefore, this 
evidence is not both new and material.  

Next, the Board must consider the various lay statements 
submitted by the veteran in support of his claim.  In these 
statements, friends and acquaintances of the veteran have 
stated that immediately following his service separation, he 
displayed "anxiety" and complained of "anxiety attacks."  
None of the authors of the submitted lay statements professed 
to be a medical expert, but many stated they knew the veteran 
personally at the time he was separated from service in 1958.  
Nevertheless, lay assertions regarding causation as to 
medical issues will not suffice to reopen a claim.  Moray v. 
Brown, 5 Vet. App. 211,214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board must consider the veteran's own assertions 
that he currently has an anxiety disorder which was initially 
incurred during active military service.  Because the veteran 
is not a medical expert, his lay assertions alone are an 
insufficient basis to reopen his service connection claim.  
Id.  Additionally, these same assertions were considered and 
rejected by the VA at the time of the prior denial.  
Therefore, his own assertions alone are insufficient to 
reopen the veteran's claim.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for 
anxiety, and his application to reopen must be denied.  










							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to tobacco use during 
service, is denied.  

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for anxiety is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

